DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment of 3/9/2022 does not place the application in condition for allowance.
	The rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being obvious over DE202010015817U1 (machine translation relied upon herein; hereafter referred to as ‘817), and further in view of US PGPub 2011/0253193 to Korman (of record).
Regarding claims 10, 11, 13, and 15-19, limitations such that the modules are movable relative to the central support portion between a stowed configuration and a deployed configuration, or that the plurality of feet are configured to affix to an external surface of a building are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Where such functionality is clearly evident, the intended use limitations are treated alongside structural limitations.
‘817 teaches a solar photovoltaic assembly comprising
a plurality of solar photovoltaic modules 216, 218 (Fig. 7, top of p. 1 of translation, middle p. 4 through middle of p. 5) that are arranged in at least two sets, with each set having one or more of the modules (216, 218 each form their own set)
a support structure on which the modules 216, 218 are mounted, the support structure including
at least one central support portion 224, 226 (Figs. 8-11), the sets of photovoltaic modules 216, 218 being mounted to the support structure so as to be movable relative to the central support portion (224a, 224b, 226a, 226b, two which modules 216, 218 are mounted, are clearly pivotable about bolts 244, 246) to a deployed configuration in which the photovoltaic modules are arranged relative to one another so as to be capable of simultaneously receiving solar energy and the assembly adopts a general A-frame arrangement, wherein the central support portion defining one or more pivot axes, and each set is mounted to the central support portion so as to rotate about a respective one of the pivot axes (i.e. the axis shared by the bolts 244 and the axis shared by the bolts 246) when moving to the deployed configuration
a plurality of feet, each of which being configured to affix to an external surface of a building (middle p. 4 of translation: “Said solar modular arrangement 200 on the ground (not shown) is, for example, a flat roof, is arranged.”) and then resist disengagement from that external surface (at least the weight of the assembly holds the feet to the building, middle p. 2), a first subset 222 of the feet being provided to affix the central support portion 224, 226 to the external surface of the building, and one or more second subsets of the feet (subsets 268/270 and 272/274) arranged to affix a respective one of the sets of the modules 216, 218 to the building, each second subset of feet being spaced from the first subset.
‘817 does not specifically teach that the photovoltaic modules can achieve a stowed configuration in which the sets are positioned with at least one edge of each set being disposed adjacent a peripheral edge of another set and in which, for each set of modules, vectors normal to the plane of the modules are oriented towards the modules in the other set such that photovoltaic cells of the modules face towards one another. Korman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form each solar photovoltaic module of each set of photovoltaic modules to comprise photovoltaic cells that face outwards, as doing so is conventional in the production of solar photovoltaic modules (Fig. 3, ¶0033, 0034). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
‘817 clearly teaches that the sets of modules 216, 218 are structural connected to the at least one central support portion 224, 226 by a structure 244, 246 which allows the photovoltaic modules to pivot in the plane shown in Marked-up Fig. 7 below about the pivot axes in a stowed direction. Such a pivoting motion brings vectors normal to the plane of the modules 216, 218 (illustrated as dotted grey arrows in Marked-up Fig. 7 below) to be oriented towards the modules 218, 216 in the other set, and further disposes at least one edge of each set (such as edges coincident with elements 276, 280 of Fig. 8) to be adjacent a peripheral edge of another set. As such, in a stowed configuration in which the sets are positioned with at least one edge of each set being disposed adjacent a peripheral edge of another set, the photovoltaic cells of the modules of modified-‘817 face towards one another, and each set is mounted to the central support portion so as to rotate about a respective one of the pivot axes when moving between the stowed and deployed configurations.
 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (stowed direction)][AltContent: textbox (stowed direction)][AltContent: arc][AltContent: arc][AltContent: textbox (pivoting element 244)][AltContent: textbox (pivoting element 246)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    215
    455
    media_image1.png
    Greyscale


	Per claim 11, modified-‘817 teaches the limitations of claim 10. The plurality of feet are elongate (Fig. 7), and the support structure further comprises
an elongate central beam 248 (modified-Fig. 7 above, Figs. 9-11) that is connected or connectable to the central support portion 224, 226, wherein in the installed assembly the central beam is positioned to extend obliquely across the first subset 222 of the feet 
one or more elongate outer beams 284 that are each connected or connectable to one of the sets of modules 216 at a location spaced from the central beam, wherein in the installed assembly each outer beam is to be positioned to extend obliquely across a respective one of the second subsets 268/270 of the feet
a plurality of joiners 241 that each interconnect one of the feet 222 with a respective one of the beams 248, and secure the relative position of the respective foot and beam (Marked-up Fig. 7, Figs. 10, 11).
Per claim 13, modified-‘817 teaches the limitations of claim 10. The central support portion 224, 226 includes a generally elongate central member 224 or 226 that is disposed between inner edges of the sets of modules 216, 218 (previously cited passages, Figs. 7, 11).
Per claim 15, modified-‘817 teaches the limitations of claim 10. The support structure includes an outer support portion 284, 286 for each set of modules 216, 218 (Fig. 7), wherein each outer support portion is spaced from the central support portion 224, 226, and each foot 268, 270, 272, 274 in the second subsets of feet is connected to a respective one of the outer support portions (Fig. 9, previously cited passages).
Per claim 16, modified-‘817 teaches the limitations of claim 10. The support structure further includes spars 224a, 224b, 226a, 226b that are each pivotally connected at an inner end to the central support portion 224, 226 (Figs. 9-11, previously cited passages).
Per claim 17, modified-‘817 teaches the limitations of claim 10. The support structure is configured so that, when in the deployed configuration, the assembly adopts a general A-frame arrangement, with an internal pitch angle of the support structure that 10o (Fig. 8, previously cited passages).
Per claim 18, modified-‘817 teaches the limitations of claim 10. ‘817 teaches that a mounting frame is structurally connected to each module, wherein the mounting frames of the modules are connected to the support structure (top p. 4 of translation: “- arrangement assembled framed solar modules 216 and 218 comprises”; bottom p. 4: ” The clamps holding the solar modules - by the force and / or form-fitting holding down of the frame.”), but does not specifically teach that the mounting frame extends around the periphery of the module. Korman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a structural sheet member (108 of Fig. 3) to support the photovoltaic cells of the module and a mounting frame (302 of Fig. 4) to extend around the periphery of a structural sheet member in order to strengthen the module (¶0030, 0034, 0037, 0039).
Per claim 19, modified-‘817 teaches the limitations of claim 10. ‘817 teaches that the support structure includes a plurality of elements 224, 226, each of which having an upper end connected to the sets of photovoltaic modules 216, 218 and a lower end that is connected to one of the feet 222 of the feet in the first subset of feet. ‘817 does not specifically teach a distinct central leg with an upper end connected to the central support portion and a lower end that is connected to one of the feet in the first subset of feet. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a plurality of central legs, as it would have merely required the separation of the elements 224, 226 into respective central support portions connected to the sets of photovoltaic modules,  and further connected to central legs connected to one of the feet in the first subset of feet. The Courts have held that making  known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘317 and Korman as applied to claim 10 above, and further in view of US PGPub 2017/0279403 to Seery (of record).
Regarding claim 14, modified-‘317 teaches the limitations of claim 10. ‘317 does not specifically teach the affixation of the assembly to the external surface of a building. Korman suggests that elements analogous to feet can be affixed to an external surface of a building by fasteners (¶0045), but does not teach the claimed structure. Seery teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include with each foot (analogous element 20 of Figs. 1, 2) a piece of compressible foam (140), such that adhesive material is disposed on an underside surface of the compressible form in order to fasten the foot to the surface while accounting for unevenness in the external surface (¶0049).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726